Title: To Thomas Jefferson from James Beay, 14 October 1806
From: Beay, James
To: Jefferson, Thomas


                        
                            
                            
                                To Thomas Jefferson
                                 President of the
                                 United States.
                            
                            
                                    on or before 14 Oct. 1806
                            
                        
                        The Office of Collector of the customs for the port of Baltimore having become vacant by the death of our
                            esteemed fellow Citizen Robert Purviance Esqr. We the undersigned Ship Owners and Merchants, more than any other Class of
                            Citizens feeling the importance, as well to the United States as to themselves, and others, of having a proper person to
                            discharge the duties of that station, beg leave to recommend Mr. John Brice Jr. the present Deputy Collector as one in
                            every point of view highly deserving, and every way qualified to fill that Office.
                        Mr. Brice has for the last Eight years filled the station of Deputy Collector; during part of which time,
                            owing to the ill health and advanced age of his principal he has discharged the most important duties of that office, with
                            such uprightness and impartiality, correctness and dispatch, and in a manner so accommodating and agreeable, that we cannot
                            withhold our warmest recommendations for his appointment to fill the Vacancy.
                        We feel the more interest in this Gentleman understanding that he has a large and increasing family of young
                            children, whose dependance for support is solely on his labours, and because we believe that his health has been impaired
                            by the constant and unremitted attention which at all times, but of late more than ever, he has been obliged to give to
                            the duties of his Office; and has taken more than ordinary pains to acquire a knowledge of those duties which he
                            discharges in a manner as beneficial to the United States as it is agreeable to us, and honorable to himself.
                        
                            Jas Beay
                     
                            
                                and 73 others
                            
                        
                    